Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-4 in the reply filed on 01/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-15 are pending. Claims 1-4 are presented for this examination.  Claims 5-15 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/23/2021, 12/30/2021, 06/24/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “excellent low-temperature toughness” in claims 1-4 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3”yield strength of 320 MPa at a room temperature”, it should be noted instant application PGPUB paragraph [0114] discloses all inventive materials of Table 4 are shown to have at least 380 MPa of YS.  Hence, it is unclear as to why claimed YS is lower than inventive examples YS of instant application.  Applicant is required to clarify such difference in claim 3.   For examination purpose, “yield strength of 320 MPa at a room temperature” is interpreted as at least 320 MPa at a room temperature.
Claim Objections
Claims 1 and 4 has recitations "(excluding 0%)”, “(including 0%)”, “(including 100%)".  It is unclear whether these recitations within the brackets would further limit the scope of the claims.  Applicant is required to open brackets in claims 1 and 4 in order to have the claim limitations considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jin (US 20170349983 from IDS 04/23/2021).
As for claims 1 and 3-4, Jin discloses a high strength high Mn steel produced by hot rolling (paragraph [0054] last five lines) and formed into a predominantly or substantially austenitic plate (paragraph [0057]), Table 2 Steel EM503 (paragraph [0167]) has C, Si, Mn, Cr, Ti, Cu and N all within presently claimed compositions ranges as illustrated in Table 1 below except Nb and N.  However, broad ranges of Nb (paragraph [0070]) and N (paragraph [0106]) overlap instant claim 1 required Nb and N ranges as illustrated in Table below as well. 
Regarding instant claim 3 required impact toughness at -196 C, Tables 3 and 4 (paragraph [0168]) discloses Steel EM503 (Table 3) has impact toughness at -196 as 73.2 J, YS at room temperature (Table 4) as 618 MPa and uniform elongation of 61% at room temperature (Table 4).  
Regarding instant claim 1 required relationship formula (1) and (2), it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
  Table 1
Element
Applicant
(weight %)
Jin et al.
(weight %)
Steel EM503
Table 2
overlap
(weight %)
C
0.35-0.65
0.611
0.611
Si
0.01-0.4
0.138
0.138
Mn
13-26
18.03
18.03
Ti
0.01-0.3
0.021
0.021
                  B
<=0.01
0
0
Al
<=4
0
0
                  Cr
1-6
3.01
3.01
P
<=0.05
0
0
S
<=0.02
0
0
N
<=0.01
0.015
0.01-1
Cu
0.01-2
0.5
0.5
Nb
0.001-0.015
0.023
0-10


Regarding microstructure, it is predominantly or substantially in the austenitic phase. (paragraph [0157]) having a refined grain size of 100 microns or less. (paragraph [0179]). Hence, substantially or predominantly suggests fraction of 97% or more as required by instant claim 4.
Carbide precipitates fraction is 5% volume or less. (paragraph [0178])
Jin differs from instant claim 1 such that it does not expressly disclose carbide size <=0.5 micron or less.
However, instant claimed carbide size is a resulting effect due to combination of steel plate composition, microstructure and similar finish rolling and cooling conditions as required by instant application.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, since Jin discloses a similar steel plate with same compositions, same microstructure and similar finish rolling and accelerated cooling finish conditions (ACFT) (paragraph [0160]) as instant application requires,  instant claimed carbide size would naturally flow following the teaching of Jin.
As for instant claim 2, it is rejected for the same reasons set forth in the rejection of claim 1 above regarding carbide size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733